        Case 2:18-cr-00383-APG-GWF Document 19 Filed 05/09/19 Page 1 of 2



 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     MONIQUE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax

 6   Attorney for Arlandell Moore

 7
                                 UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                               Case No. 2:18-cr-383-APG-GWF

11                  Plaintiff,                               STIPULATION TO MODIFY A
                                                             CONDITION OF PRETRIAL
12          v.                                               RELEASE
13   ARLANDELL MOORE.

14                  Defendant.

15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A. Trutanich,
17
     United States Attorney, and Peter Levitt, Assistant United States Attorney, counsel for the United
18
     States of America, and Rene L. Valladares, Federal Public Defender, and Monique Kirtley,
19
     Assistant Federal Public Defender, counsel for Arlandell Moore, to modify a condition of pre-trial
20
     release.
21
           This Stipulation is entered into for the following reasons:
22
           1.       Defendant Moore was placed on Pretrial Supervision on February 25, 2019. One
23
     of the conditions of his pretrial release was that Mr. Moore’s travel was restricted to the State of
24
     Nevada (Condition 20). ECF No. 9.
25
            2.      The parties respectfully request that this Court amend Mr. Moore’s travel restriction
26
     to allow him to travel within the Continental United States.
27
        Case 2:18-cr-00383-APG-GWF Document 19 Filed 05/09/19 Page 2 of 2



 1
            3.      Mr. Moore has been in compliance with his other terms of supervision
 2
            4.      The Pretrial Service Officer, Kelly Bowen, does not oppose the modification of
 3
     Mr. Moore’s travel restriction to allow him to travel within the Continental United States. The
 4
     Pretrial Service Officer does request that Mr. Moore continue communicate with Pretrial whenever
 5
     he leaves the District of Nevada.
 6
            5.      The United States Attorney does not oppose modifying Mr. Moore’s travel
 7
     restrictions to allow him to travel within the Continental United States.
 8
 9          DATED this 9th day of May, 2019.
10
11    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
12
         /s/ Monique Kirtley                              /s/ Peter Levitt
13    By________________________                       By_____________________________
14    MONIQUE KIRTLEY                                  PETER LEVITT
      Assistant Federal Public Defender                Assistant United States Attorney
15
16
17
18
19   IT IS SO ORDERED.
20
21              10th day of May, 2019.
     DATED this ____
22                                                         ____________________________________
                                                           UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27

                                                       2
